Citation Nr: 1028408	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for an L5-S1 herniated nucleus pulposus with residuals of 
a laminectomy and microdiscectomy (hereafter a low back 
disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1998 to 
September 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the RO in St. 
Louis, Missouri, which granted service connection for the 
Veteran's low back disability and assigned it a 10 percent 
disability rating.  

During the pendency of the appeal, an increased evaluation from 
10 to 20 percent was granted by rating decision dated in March 
2005.  This increase is effective September 15 2003, the day 
following the Veteran's discharge from active duty. The Board 
notes that, with respect to increased ratings, the United States 
Court of Appeals for Veterans Claims (Court) has held that on a 
claim for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit allowed 
by law or regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, the 
claim for an increased rating remains on appeal.  

The Board remanded this claim in August 2007 and again in April 
2009 for further development.  It now returns for appellate 
review.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is 
manifested by forward flexion limited to 45 degrees and combined 
range of motion of 150 degrees.

2.  The Veteran does not have ankylosis, neurological 
complications, positive Goldthwaite's sign, listing to one side, 
marked limitation of forward bending in standing position, loss 
of lateral motion, or abnormal mobility on forced motion.  Id.

3.  The Veteran has had no incapacitating episodes within the 
meaning of VA law. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for the 
Veteran's low back disability are not met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The instant claim arises from a granted claim of service 
connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial rating cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Here, prior to the initial rating decision in this matter, a 
letter sent to the Veteran in October 2003 notified him of the 
first three elements of service connection, and of his and VA's 
respective responsibilities for obtaining different types of 
evidence in support of his claim.  However, it did not provide 
notice regarding the degree of disability or the effective date.  
The Court has held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service- connection claim has 
been more than substantiated, it has been proven.  See Goodwin v. 
Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 
484.  This means that section 5103(a) notice is no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled. See id.  Thus, no further notice is required 
with respect to this claim, as service connection has been 
granted.  Nevertheless, because the Board had to remand this 
claim for other reasons, it also instructed the agency of 
original jurisdiction (AOJ) to send the Veteran a notice letter 
informing him of the requirements for establishing the degree of 
disability.  Accordingly, a September 2007 letter was sent to the 
Veteran notifying him of the requirements for establishing the 
degree of disability and the effective date.  Although it was not 
sent prior to initial adjudication of the Veteran's claim, the 
Veteran had over a year to respond with additional argument and 
evidence before his claim was subsequently readjudicated and a 
supplemental statement of the case (SSOC) issued in February 
2009.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  The Board concludes that 
the duty to notify has been satisfied, and that there was 
substantial compliance with its August 2007 remand directive.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with its remand instructions, and imposes 
upon VA a concomitant duty to insure compliance with the terms of 
the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that only substantial rather than strict 
compliance with the Board's remand directives is required under 
Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claim.  The Board concludes that the 
duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf.  

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a new VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Here, the RO most recently provided the Veteran a VA orthopedic 
examination in June 2009 pursuant to the Board's April 2009 
remand directive.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is adequate for rating 
purposes, as it is predicated on a full reading of the medical 
records in the Veteran's claims file as well as a thorough 
examination of the Veteran which is sufficient for the Board to 
evaluate the Veteran's low back disability in terms of the rating 
criteria.  Moreover, the Veteran has not argued and there is no 
objective evidence indicating that there has been a material 
change in the severity of his low back disability since he was 
last examined in June 2009.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4).  Likewise, the Board concludes that the 
AOJ substantially complied with its April 2009 remand directive.  
See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 116.  

II. Increased Rating

The Veteran contends that he is entitled to an initial disability 
rating in excess of 20 percent for his service-connected low back 
disability.  For the reasons that follow, the Board concludes 
that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2009).

The Board notes that the Court has distinguished a new claim for 
an increased rating of a service-connected disability from a case 
where the veteran expresses dissatisfaction with an initial 
rating of a disability that has just been service- connected.  
See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  Id.  

The Veteran's low back disability has been rated by analogy under 
Diagnostic Codes (DC's) 5242 and 5243 in 38 C.F.R. § 4.71a 
(2009).  The rating schedule provides for the evaluation of all 
disabilities of the spine under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2009).  The evaluation of 
intervertebral disc syndrome will be discussed below.  The 
General Rating Formula provides the following ratings, in 
relevant part:

A 20 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of 
the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis 
of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where 
unfavorable ankylosis of the entire spine is 
demonstrated.  

These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine.  Id.  
This is because the criteria "are meant to encompass and take 
into account the presence of pain, stiffness, or aching, which 
are generally present when there is a disability of the spine."  
68 Fed. Reg. at 51,455 (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note (2) and Plate V.  

Unfavorable ankylosis is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension."  See id., Note (5).  Fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis. 

The Board notes that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 (2009) allows for 
consideration of functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of motion 
measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  

A November 2003 VA examination report reflects that the Veteran 
had forward flexion from 0 to 70 degrees, extension from 0 to 30 
degrees, left and right lateral flexion from 0 to 30 degrees, and 
left and right rotation from 0 to 30 degrees. 

The February 2005 VA examination reflects that the Veteran 
reported chronic lower back pain.  The Veteran stated that a 
couple of times a year he had flare-ups in which he experienced 
severe back pain caused by such activities as bending over, 
twisting, or walking up a step.  He related that during flare-ups 
he was still able to care for himself although his physical 
activities were reduced.  The Veteran also reported that he had 
to terminate employment involving physical labor because of pain 
in his back.  It was noted that the Veteran's low back disability 
did not cause any problems with activities of daily living, 
including eating, grooming, bathing, toileting, dressing, and 
driving.  On examination, the Veteran had forward flexion from 0 
to 45 degrees with complaints of pain and guarding noted.  He had 
extension of 0 to 25 degrees.  Left and right lateral flexion was 
0 to 22 degrees.  Left and right rotation was 0 to 25 degrees.  
The Veteran complained of pain at the end of each range of 
motion.  The examiner had the Veteran repeat these ranges of 
motion five times.  The first two attempts produced no changes.  
However, by the third attempt the Veteran's forward flexion was 
reduced by 5 degrees.  On the fourth and fifth attempt, the 
Veteran had forward flexion to 32 degrees with complaints of pain 
and facial grimacing.  The examiner concluded that with 
repetition there was a decrease in the range of motion due to 
pain.  

An August 2007 VA treatment record reflects that the Veteran had 
to use a wheelchair due to back pain caused by playing golf the 
day before.  

A December 2008 VA examination report reflects that the Veteran 
had forward flexion to 55 degrees, with increased pain at 45 
degrees.  He had extension to 20 degrees.  Left and right lateral 
flexion was to 25 degrees.  Left and right lateral rotation was 
to 30 degrees.  The examiner did not note any increase in pain, 
fatigue, incoordination, or instability with repetition of these 
motions. 

The June 2009 VA examination report reflects that the Veteran was 
able to drive for three hours to the location of the examination 
without stopping, although his back was stiff when he got out of 
the car and started walking.  He reported having flare-ups of his 
back pain about twice a month.  He stated that his walking was 
not limited at all by back or leg pain.  He reported that he 
could stand for 15 to 20 minutes and sit for 10 to 15 minutes, 
but frequently had to shift positions.  He stated that he could 
lift 50 pounds on one lift, but could not do so repetitively.  He 
stated that he had increased pain with repetitive bending.  He 
did not use a brace or a cane for support.  About eight to nine 
months prior to the examination the Veteran went to urgent care 
because of increased low back pain and difficulty walking.  He 
stated that he generally slept about five hours a night before 
being awakened by back pain.  The Veteran reported that he was 
employed as a computer specialist and had not lost any time off 
work due to his back pain.  On examination, the Veteran was able 
to stand and walk normally on the heels and toes, evidencing good 
balance and coordination.  The Veteran had 55 degrees of forward 
flexion with pain beginning at 50 degrees.  Extension was to 5 
degrees with pain.  Left and right lateral flexion was to 20 
degrees.  Left and right rotation was to 25 degrees.  It was 
noted that the range of motion test was done repetitively and 
that after the final range there was slight increased pain, 
fatigability, weakness, and lack of endurance, but no 
incoordination. 

VA treatment records dated from October 2003 to July 2004 reflect 
that the Veteran underwent regular physical therapy to treat his 
low back pain but do not document any functional limitations 
caused by his low back disability. 

Based on the above evidence, the Board finds that a rating 
greater than 20 percent is not warranted based on General Rating 
Formula.  The VA examinations performed in 2005, 2008, and 2009 
show that the Veteran had forward flexion of the thoracolumbar 
spine that was greater than 30 degrees but less than 60 degrees.  
Thus, a 20 percent rating is warranted based on the general 
rating criteria.  See 38 C.F.R. § 4.71a (DC 5242).  However, 
there is no evidence of forward flexion of the thoracolumbar 
spine of 30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis to warrant an 
evaluation of 40 percent or higher.  Thus, the criteria for a 
higher rating are not met under the General Rating Formula. 

The Board has also considered whether a higher rating is 
warranted for additional functional limitations under 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45.  See DeLuca, supra.  While the 
February 2005 VA examination noted a decreased range of flexion 
after several repetitions, it was also noted that the Veteran's 
activities of daily living were not affected by his low back 
disability.  There is no evidence of incoordination of the low 
back.  The June 2009 VA examination report reflects that the 
Veteran had slight weakened movement, excess fatigability, and 
lack of endurance after several repetitions of range of motion 
tests.  However, the fact that such limitations were 
characterized as "slight" and that they only appeared after 
several repetitions is not sufficient to warrant an increased 
rating, especially in light of the fact that his ranges of motion 
did not even meet the criteria for a 20 percent rating under 
38 C.F.R. § 4.71a during this examination.  The June 2009 VA 
examination report also reflects that the Veteran's ability to 
walk was not limited at all by back or leg pain.  Although the 
Veteran had to discontinue work that involved physical labor, the 
June 2009 VA examination report reflects that he was employed in 
a clerical position and had not lost any time from work in the 
past year due to his low back disability.  Thus, the Board finds 
that the preponderance of the evidence is against a higher rating 
for additional functional limitations beyond those reflected in 
range of motion measurements. 

Under the General Rating Formula, any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be separately evaluated under an 
appropriate Diagnostic Code.  38 C.F.R. § 4.71a, DC's 5235-5243, 
Note (1).

The record reflects that in July 2002, while the Veteran was 
still on active duty, he underwent an right L5-S1 laminotomy and 
microdiscectomy to remove a portion of the lumbar disc which was 
pressing on a nerve and causing severe pain down his right leg. 

A March 2004 VA treatment record reflects that the Veteran 
reported low back pain radiating to the hip and the thigh and 
into the back of the right knee.  

A March 2004 VA treatment record reflects that an MRI revealed a 
large posterior right lateral protrusion at L5-S1 with the right-
sided nerve root and nerve being nondisplaced and appearing to 
represent scar tissue. 

An April 2004 VA neurosurgery consultation report reflects that 
the Veteran had pain in his low back with right lower extremity 
pain persisting after the July 2002 surgical procedure, although 
the right leg pain had improved since the July 2002 operation.  
The Veteran also reported tingling in his right foot when the 
pain was severe.  It was noted that a May 2003 VA MRI possibly 
reflected a slightly displaced nerve root.  The March 2004 VA MRI 
also indicated that exiting nerve roots could be compromised.  
However, the consulting physician concluded that the Veteran's 
right leg pain was not definitively radicular and surgery was not 
recommended at this time. 

The February 2005 VA examination report noted no neurological 
abnormalities. 

A December 2008 VA neurological examination report did not note 
any neurologic abnormalities. 

At the June 2009 VA examination, the Veteran reported that his 
low back pain radiates to the buttocks and that during flare-ups 
the pain radiates to his right leg.  However, the examination 
report is negative for any neurological abnormalities. 

The Board finds that there is no affirmative evidence of any 
neurological abnormalities after the Veteran's June 2002 in-
service operation, which appears to have resolved the Veteran's 
nerve compression.  While the April 2004 VA neurosurgery 
consultation report noted possible nerve compression in an MRI 
study, the consulting physician concluded that the Veteran's 
right leg pain was not definitively radicular.  Moreover, the 
December 2008 VA neurological examination is negative for any 
neurologic abnormalities, and the February 2005 and June 2009 VA 
examination reports also do not reflect any nerve involvement 
despite the Veteran's complaints of pain occasionally radiating 
to his right leg.  Thus, the Board finds that the preponderance 
of the evidence is against any neurologic abnormalities 
associated with the Veteran's low back disability.  As such, a 
separate rating for associated neurologic abnormalities is not 
warranted. 

The Veteran's low back disability has also been rated under DC 
5243.  See 38 C.F.R. § 4.71a.  Under DC 5243, intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be evaluated 
either under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25 (2009).  38 C.F.R. § 4.71a, Note 
(6).  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent evaluation is warranted 
if incapacitating episodes have a total duration of at least two 
weeks but less than four weeks; a 40 percent rating is warranted 
if the total duration is at least four weeks but less than six 
weeks; and a 60 percent rating is warranted if the total duration 
is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243).  

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
See 38 C.F.R. § 4.71a Note (1).

The Board has reviewed the Veteran's claims file and cannot find 
evidence of prescribed bed rest.  The Veteran has complained of 
flare-ups, and stated at the February 2005 VA examination that he 
had to terminate employment involving physical labor due to his 
back pain.  However, there is no evidence that the Veteran had 
prescribed bed rest by a physician.  Thus, these flare-ups do not 
qualify as incapacitating episodes within the meaning of the 
regulation.  As such, the Board finds that the Veteran has not 
had any incapacitating episodes as defined under DC 5243.  A 
higher rating based on the alternative ratings formula for 
intervertebral disc syndrome is not warranted.

The Board notes that the Veteran filed a claim for service 
connection for his low back disability in August 2003.  Shortly 
after this claim was filed, the criteria for rating back 
disabilities were revised effective September 26, 2003 and the 
Veteran's claim has therefore been evaluated by the RO under the 
current criteria.  The Board finds that consideration of the 
Veteran's claim under the criteria previously in effect at the 
time it was filed is also warranted.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  The 
Federal Circuit held that Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern unless 
the statute or regulation clearly specifies otherwise.  
Accordingly, the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  Id.

However, none of the above cases or General Counsel opinion 
prohibits the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the Board 
finds that it may still apply prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective dates of the new regulations.  Therefore, the Board 
will consider the Veteran's claim under the earlier criteria as 
well in order to determine whether they afford the Veteran a 
higher rating than the current version of the schedule. 

Under the previous criteria, DC 5292 (as in effect prior to 
September 26, 2003) provides for the assignment of a 20 percent 
evaluation for moderate limitation of motion of the lumbar spine.  
A maximum 40 percent evaluation is assigned for severe limitation 
of motion.  38 C.F.R. § 4.71a (2003).  

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, to 
the end that decisions will be equitable and just.  38 C.F.R. § 
4.6.  Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of the 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.  Moreover, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, as 
discussed below, VA stated that the ranges of motion were based 
on the American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last edition 
of the Guides that measured range of motion of the spine using a 
goniometer.  See supplementary information, 67 Fed. Reg. 56,509 
(Sept. 4, 2002).  Therefore, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984.  There is no inconsistency, then, in applying the current 
ranges of motion to rating spine disabilities under the old 
criteria.

The Veteran's limitations in ranges of motion have never been 
characterized as severe in the VA examination reports.  Under the 
current criteria, which can be used as a guideline as discussed 
in the preceding paragraph, his range of motion measurements do 
not warrant more than a 20 percent rating.  The fact that the 
Veteran's ranges of motion only meet the criteria for a 20 
percent rating and not a 40 percent rating under the current 
rating schedule further weighs against a finding that his 
limitations are severe.  There is no evidence that the Veteran's 
limitations of motion are more than moderate in nature.  Thus, a 
40 percent rating is not warranted under old DC 5292. 

Under the old regulation, Diagnostic Code 5295 allows for a 
maximum disability rating of 40 percent for severe lumbosacral 
strain when there is listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (2003). 

Here, there is no evidence that the Veteran has any of these 
conditions.  While the VA MRI and X-ray reports show narrowing or 
irregularity of disc space, there is no evidence that the Veteran 
has narrowing or irregularity of joint space or accompanying loss 
of lateral motion.  Thus, a 40 percent rating is not warranted 
under old DC 5295. 

The Board notes that when the Veteran filed his claim for service 
connection in August 1993, intervertebral disc syndrome was rated 
under DC 5293 in 38 C.F.R. § 4.71a.  Diagnostic code 5293 
provided that preoperative or postoperative intervertebral disc 
syndrome is to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  See 38 C.F.R. § 4.71a (2003).  Effective 
September 26, 2003, intervertebral disc syndrome was assigned a 
new diagnostic code number (5243), and the instruction with 
respect to the separate evaluation of neurologic and orthopedic 
manifestations was re-worded and moved to Note 1, following the 
General Rating Formula for Diseases and Injuries of the Spine.  
The above-mentioned instruction was re-phrased to state that 
intervertebral disc syndrome (pre-operatively or post-
operatively) is to be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and non-
substantive in nature.  See Schedule for Rating Disabilities; The 
Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 4, 2002) (indicating 
that the then-proposed amendment "would make editorial changes", 
but would not "represent any substantive change to the recently 
adopted evaluation criteria for intervertebral disc syndrome").  
(The Board notes that some of the Notes were inadvertently 
omitted when Diagnostic Code 5293 was re-published as Diagnostic 
Code 5243 in August 2003; however, this has since been corrected.  
See Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004).)  Because the September 26, 
2003 amendment did not substantively change the criteria for 
rating intervertebral disc syndrome, but rather simply clarified 
that rating the disability's separate "chronic orthopedic and 
neurologic manifestations" is the same as rating it under the 
General Rating Formula, the Board finds that application of the 
version of DC 5293 in effect when the Veteran initially filed his 
claim for service connection is the equivalent of applying 
current DC 5243. 

The Board acknowledges the Veteran's contentions that his low 
back disability is severe enough to warrant a higher rating.  
However, the Veteran, as a layperson, does not have the medical 
training or expertise to determine whether his low back 
disability is more severe than the level of impairment reflected 
in the VA treatment records and examination reports.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board 
cannot accept as competence evidence the Veteran's opinion that 
his low back disability is severe enough to warrant a higher 
rating. 

The record contains no evidence demonstrating the Veteran is 
entitled to a rating in excess of 20 percent at any point since 
his initial claim for service connection.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.  

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Generally, 
the degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board finds that referral for extraschedular consideration is 
not warranted.  His reported symptoms are those contemplated by 
the rating criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted evidence indicating that his low back 
disability presents "such an exceptional or unusual disability 
picture . . . as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b).  The Board 
acknowledges that in 2005 the Veteran had to terminate employment 
involving physical labor due to his back pain.  However, the 
Board notes that the June 2009 VA examination report reflects 
that the Veteran was employed in an office job, and that he had 
not missed any time from work due to his low back disability 
during the previous year.  That the Veteran's low back disability 
might limit his ability to work in certain capacities, such as 
doing physical labor, is contemplated by the rating criteria, 
which is designed to compensate for the average impairment of 
earning capacity due to a particular disability.  See VAOPGCPREC 
6-96.  The fact that circumstances specific to a particular 
veteran may cause the effects of a service-connected disability 
to be more profound in that veteran's case does not ordinarily 
provide a basis for extraschedular consideration.  Id.  Rather, 
the impairment must be one that is so unusual as to be 
unanticipated by the rating criteria.  See id.  In short, the 
evidence does not show marked interference with employment as 
defined for the purpose of extraschedular consideration, and does 
not show frequent periods of hospitalization or other unusual 
circumstances sufficient to warrant extraschedular consideration.  
Consequently, the Board finds that the available schedular 
evaluations are adequate to rate this disability, and therefore 
referral for extraschedular consideration is not warranted.  

The Board has also considered whether the Veteran's claim for an 
increased rating raises the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The Court has held that the issue of TDIU is part of an increased 
rating claim when the Veteran's unemployability is reasonably 
raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  Here, the February 2005 VA examination report reflects 
that the Veteran had to discontinue his employment because of 
pain in his back, particularly with any type of lifting.  It was 
also noted that the Veteran was in school at the time, and that 
he was not precluded from working in jobs that did not require 
physical labor.  In his May 2005 VA Form 9, the Veteran stated 
that when working for a store as an assemblyman, he experienced 
debilitating pain in his back while pushing a lawnmower and had 
to be taken to the emergency room.  He stated that he had to 
discontinue working as a result and had not been able to work 
since that time.  The February 2009 VA examination report 
reflects that the Veteran was employed as a computer specialist 
and had not lost any time from work due to his low back 
disability.  

Based on the above evidence and after a careful review of the 
record, the Board finds that the issue of TDIU has not been 
raised.  While the Veteran had to discontinue employment 
involving physical labor around 2005, the record shows that he 
was also enrolled in college at the time, and that as of June 
2009 he was employed in a clerical position with no time lost 
from work due to his low back disability.  Thus, the record does 
not indicate that the Veteran is unemployable by virtue of his 
low back disability and therefore the issue of entitlement to 
TDIU need not be addressed. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to an 
initial disability rating in excess of 20 percent for a low back 
disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for an L5-S1 herniated nucleus pulposus with laminectomy 
and microdiscectomy residuals is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


